DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/21. It is noted that the withdrawn claims 14 and 15 have been cancelled by applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yates (US2019/0159846) 
Regarding claim 1, Yates discloses a medical device (abstract) comprising: 
a chassis (wrist 106) comprising a pivotal support (308a), the pivotal support defining a first axis of rotation (axis of rotation defined by axle 308a); 
an axle (303) having a first end, a second end opposite the first end (see Fig. 5), and a second axis of rotation defined between the first and second ends of the axle (axis of rotation defined by axle 303), wherein: 
the axle is supported by the pivotal support and is free to rotate around the first axis of rotation (axle coupled to 308a and free to move about its axis of rotation, Paragraph [0038]), and the second axis of rotation is perpendicular to the first axis of rotation (see Fig. 5); 
a first control arm (distal portion of first jaw 110) coupled to the first end of the axle and free to rotate around the second axis of rotation (Paragraph [0039]); and 

Regarding claim 2, Yates discloses the medical device of claim 1, wherein: the axle further comprises a first pin (see annotated Fig. 5) and a second pin (see annotated Fig. 5) opposite the first pin; and the axle is supported by the pivotal support at the first and second pins (308a supports the axle 303, see Fig. 2).   As a pin is considered in the broadest reasonable sense as a piece used to fasten, support, or attach, and as the axle of Yates has first and second support ends (see annotated Fig. 5 and Paragraph [0038]), the teachings of Yates encompasses a first and second pin as claimed.

    PNG
    media_image1.png
    657
    578
    media_image1.png
    Greyscale

Regarding claim 3, Yates discloses the medical device of claim 1, wherein the first axis of rotation (axis of rotation defined by axle 308a) is equidistant from the first (distal portion of 110) and second control arms (distal portion of 112) (see Fig. 5).  
Regarding claim 4, Yates discloses the medical device of claim 1, wherein the first (distal portion of 110) and second control arms (distal portion of 112) are the same length (see Fig. 5).  


    PNG
    media_image2.png
    588
    353
    media_image2.png
    Greyscale

Regarding claim 6, Yates discloses the medical device of claim 5, wherein the axle (303) is equidistant from the first, second, third, and fourth control points (see annotated Fig. 5-2).  

Regarding claim 9, Yates discloses the medical device of claim 1, further comprising a first lever (proximal portion of 110 that surrounds axle 303) and a second lever (proximal portion of 112 that surrounds axle 303), each of the first and second levers coupled to one of the first and second control arms (see Fig. 5) such that an effort applied to one of the first and second levers causes the coupled control arm to rotate about the second axis of rotation (effort applied to the levers or proximal portions of the jaws 110, 112 would rotate the distal portion of the jaws 110, 112).  
Regarding claim 10, Yates discloses the medical device of claim 9, further comprising a first control point (see annotated Fig. 5-2) and a second control point (see annotated Fig. 5-2) on the first control arm (distal portion of 110), and a third control point (see annotated Fig. 5-2) and a fourth control point (see annotated Fig. 5-2) on the second control arm (distal portion of 112), wherein each of the first and second levers is coupled to one of the first and second control arms such that a coupling point of the first lever to the one of the first and second control arms and a coupling point of the second lever to the one of the first and second control arms each lies on the first axis of rotation (see annotated Fig. 5-3, where the coupling points are in line and lie above the first axis of rotation) when the first, second, third, and fourth control points are coplanar (the control points are coplanar in the vertical plane of the configuration as shown in annotated Fig. 5-2). Also refer to Fig. 2 and paragraph [0033].

    PNG
    media_image3.png
    842
    488
    media_image3.png
    Greyscale
.


Regarding claim 16, Yates discloses an apparatus comprising: 
a proximal mechanism (106), a distal component (distal portion of jaws 110, 112), and first, second, third, and fourth drive elements (pulleys 316a, 316b, 322a, 322b, Paragraph [0038]); 
the proximal mechanism comprising a pivotal support (308a), an axle (303), a first control arm (proximal portion of jaw 112 surrounding axle 303), and a second control arm (proximal portion of jaw 110 
the axle (303) comprising a first end and a second end opposite the first end (see annotated Fig. 5 from the rejection of claim 1), a second axis of rotation being defined through the first and second ends of the axle (axis of rotation defined by axle 303, see Fig. 5), the axle being supported by the pivotal support so that the axle is free to rotate in the pivotal support around the first axis of rotation (axle coupled to 308a and free to move about its axis of rotation, Paragraph [0038]), and the second axis of rotation is perpendicular to the first axis of rotation (see Fig. 5); 
a first control point being defined on the first control arm (proximal portion of 110), and a second control point being defined on the first control arm spaced apart from the first control point (first and second control points are on the top and bottom surfaces of the proximal portion of jaw 112, see annotated Fig. 5-3); 
a third control point being defined on the second control arm (proximal portion of 112), and a fourth control point being defined on the second control arm spaced apart from the third control point (third and forth control points are on the top and bottom surfaces of the proximal portion of jaw 110, see annotated Fig. 5-3); 
the first end of the axle being coupled to the first control arm between the first and second control points (see annotated Fig. 5-3), the second end of the axle being coupled to the second control arm between the third and fourth control points (see annotated Fig. 5-3), and the first and second control arms each being free to rotate around the second axis of rotation (proximal portion of jaws 110, 112, free to rotate around axis defined by 303, Paragraph [0039]); 
the first drive element (pulley 316b) being coupled between the first control point and the distal component (pulley 318b is within the wrist 106 and is between the control points when view down/from above the longitudinal axis, see Figs. 4 and 5);
the second drive element (pulley 316a) being coupled between the second control point and the distal component (pulley 318a is within the wrist 106 and is between the control points when view down/from above the longitudinal axis, see Figs. 4 and 5); Attorney Docket No.: P05775-US Application No.: 16/269,159 Page 6

the fourth drive element (pulley 322a) being coupled between the fourth control point and the distal component (pulley 322a is within the wrist 106 and is between the control points when view down/from above the longitudinal axis, see Figs. 4 and 5, Paragraph [0035]).  Alternatively, it is noted that pulleys 318a, 318b, 320a, and 320b could also be considered as the claimed drive elements (paragraph [0038].

    PNG
    media_image4.png
    588
    426
    media_image4.png
    Greyscale

Regarding claim 17, Yates discloses the apparatus of claim 16, further comprising: 

a second drive input (302b and connection of 302b to the jaw 112, see annotated Fig. 5 below, see Fig. 4) coupled to the first control arm at a second drive input coupling (coupled indirectly to first jaw 110 at the coupling slot within the jaw 112, see Fig. 4, see Fig. 5), wherein the first control arm and the second drive input rotate relative to one another around the first axis of rotation at the second drive input coupling (Paragraph [0036], where the first drive input rotates at the coupling); and 
a third drive input (302d and connection of 302d to the jaw 110, see annotated Fig. 5-4) coupled to the second control arm at a third drive input coupling (indirectly coupled to second jaw 112 at the coupling slot within the jaw 110, see Fig. 4, see Fig. 5), wherein the second control arm and the third drive input rotate relative to one another around the first axis of rotation at the third drive input coupling (Paragraph [0036], where the third drive input rotates at the coupling).  

    PNG
    media_image5.png
    647
    499
    media_image5.png
    Greyscale

Regarding claim 18, Yates discloses the apparatus of claim 17, wherein: the first drive input comprises a first lever (portion of elongate member 302a), and the first drive input coupling comprises a first sliding coupling (examiner interprets the slot of the jaw 112 that the elongate member 302a is within as a sliding coupling since the elongate member 302a slides along the surface); the second drive input comprises a second lever (portion of elongate member 302b), and the second drive input coupling comprises a second sliding coupling (examiner interprets the slot of the jaw 112 that the elongate member 302b is within as a sliding coupling since the elongate member 302a slides along the surface); and the third drive input comprises a third lever (portion of elongate member 302d), and the third drive 
Regarding claim 19, Yates discloses the apparatus of claim 16, wherein: 
the first (318b) and second drive elements (318a) form a first loop (loop of pulleys, see Fig. 5) with reference to a first moving part of the distal component (part of jaw 112 that pivots); and the third (322b) and fourth drive elements (322a) form a second loop (loop of pulleys, see Fig. 5) with reference to a second moving part of the distal component (part of jaw 110 that pivots).  
Regarding claim 20, Yates discloses the apparatus of claim 16, wherein: Attorney Docket No.: P05775-US Application No.: 16/269,159 Page 7
the first (318a) and third drive elements (322b) form a first loop (form a loop when looking down the axis P1, see Fig. 4) with reference to a first moving part of the distal component (part of jaw 110 that pivots); and 
the second (318b) and fourth drive elements (322a) form a second loop (form a loop when looking down the axis P1, see Fig. 4) with reference to a second moving part of the distal component (part of jaw 112 that pivots).

Allowable Subject Matter
Claims 7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious an elongate tube having a first end coupled to the chassis and a second end opposite the first end; an end effector coupled to the second end of the elongate tube in combination with four drive elements as recited in claim 7 and in combination with the other limitations as recited in claims 1 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771